
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1(r)



NORTHWESTERN CAPITAL PARTNERS LLC

LIMITED LIABILITY COMPANY AGREEMENT


        This LIMITED LIABILITY COMPANY AGREEMENT of NorthWestern Capital
Partners LLC (the "Company"), is entered into and made effective as of
September 30, 1999 by and among NorthWestern Growth Corporation, a Delaware
corporation, as Managing Member ("NGC" or the "Managing Member"), those Members
of the Company set forth on Schedule 2 hereto, and such other parties which may
be admitted to the Company as Members after the date hereof in accordance with
the terms hereof.


W I T N E S S E T H:


        WHEREAS, the Company was formed under the LLC Act (as defined below)
pursuant to a Certificate of Formation filed with the Secretary of State of the
State of Delaware on September 20, 1999; and

        WHEREAS, NGC's business now includes the making of strategic investments
intended to generate capital appreciation; and

        WHEREAS, NGC intends to continue to make such strategic investments in
accordance with past practice and, subject to legal or regulatory limitations,
intends to own such investments through NorthWestern Capital Corporation, a
Delaware corporation and wholly owned subsidiary of NGC ("NorthWestern
Capital"); and

        WHEREAS, concurrently with the execution of this Agreement, the Managing
Member is acquiring an Interest (as defined below) in the Company and, as
consideration for such Interest, is contributing to the Company, shares of
NorthWestern Capital as set forth in Schedule 1; and

        WHEREAS, the Members desire to enter into this Agreement to more
specifically provide for their respective rights and obligations.

        NOW, THEREFORE, in consideration of the mutual promises and agreements
herein made and intending to be legally bound hereby, the parties hereto agree
as follows:


ARTICLE 1

DEFINITIONS


        SECTION 1.1    Definitions.    Unless the context otherwise requires,
the following terms shall have the following meanings for purposes of this
Agreement:

        "Acquisition Return Component" means that portion of a Member's Targeted
Capital Account which is attributable to such Member as determined pursuant to
Section 3.2(c) and Exhibit A.

        "Adjusted Capital Account" shall mean, with respect to each Member, an
amount equal to the balance in such Member's Capital Account, increased by such
Member's share of minimum gain and partner nonrecourse debt minimum gain.

        "Adjusted Value" shall mean: (i) for any asset purchased by the Company
or contributed to the Company during a particular Calculation Period, the cost
of such purchased asset or the fair market value, at the time of its
contribution, of such contributed asset; and (ii) for any other asset, the Fair
Market Value as determined by the Managing Member in its reasonable discretion,
as of the last day of the immediately preceding Calculation Period, of such
asset.

        "Affiliate" with respect to any person means any other person who
controls, is controlled by or is under common control with such person.

--------------------------------------------------------------------------------


        "Agreement" means this Limited Liability Company Agreement of the
Company, as it may be amended, supplemented, modified or restated from time to
time.

        "Annual Appreciation Component" means that portion of a Member's
Targeted Capital Account which is attributable to such Member as determined
pursuant to Section 3.2(c) and Exhibit B to this Agreement.

        "Approval of the Non-Managing Members" means, with respect to any matter
set forth herein, the affirmative vote or consent of Non-Managing Members
holding a majority of Voting Interests then held by Non-Managing Members.

        "Asset One Stock," "Asset Two Stock" and "Asset Three Stock" have the
respective meanings set forth in Schedule 1.

        "Calculation Period" means a period beginning upon the later to occur of
(x) the date of the Company's formation and (y) the date immediately following
the date upon which any prior Calculation Period ends, and ending upon (i) the
last day of each fiscal period of the Company, (ii) the date upon which a Member
is admitted to the Company with respect to an Interest, (iii) quarterly with
respect to the Acquisition Return Component, (iv) the date upon which any
material assets of the Company, including any shares of Stock, are sold,
converted, exchanged, transferred or otherwise disposed of (including as a
result of a distribution to one or more Members (whether or not such
distribution is in connection with a liquidation or winding up of the Company)),
(v) the date upon which any material assets are contributed to the Company by
any new or existing Member, (vi) in connection with any of Transfer of any
Interest in the Company (other than certain transfers to family members), and
(vii) such other dates as the Managing Member, in its reasonable discretion
determines that a Calculation Period should end in order to give effect to the
economic intent of the parties.

        "Capital Account" has the meaning set forth in Section 5.2.

        "Capital Contribution" means, with respect to any Member, the amount of
cash or other property contributed to the Company by such Member, as set forth
on Schedule 2.

        "Class" means each of the Asset One Stock, the Asset Two Stock, the
Asset Three Stock and any other stock contributed to the Company.

        "Code" means the Internal Revenue Code of 1986, as amended, or any
successor statute. Any reference herein to a particular provision of the Code
shall mean where appropriate, the corresponding provision in any successor
statute.

        "Company" has the meaning set forth in the recitals hereto.

        "Company Asset" or "Company Assets" means all interest, properties,
whether real or personal, tangible or intangible and rights of any type owned or
held by the Company whether owned or held directly or indirectly by the Company
on the date of its formation or thereafter acquired, including, but not limited
to, the Stock.

        "Equity Ownership Component" means that portion of a Member's Targeted
Capital Account which is attributable to such Member as determined pursuant to
Section 3.2(c) and Exhibit C to this Agreement.

        "Fair Market Value" means the fair market value of an asset, an Interest
or any sub-component of a Member's Targeted Capital Account as determined in
good faith by the Managing Member without any discount for minority interest,
lack of liquidity or other factor. In the event of a dispute between the Members
with respect to the fair market value of any such asset or Interest, such
dispute shall be resolved through arbitration as provided in Article 10.

2

--------------------------------------------------------------------------------


        "Fiscal Year" means the calendar year or, in the case of the last fiscal
year of the Company, the fraction thereof ending on the date on which the
winding up of the Company is completed.

        "Income Tax Regulations" means the regulations issued with respect to or
pursuant to the Code.

        "Initial Member" means each Person listed on Schedule 2 to this
Agreement.

        "Interest" means the entire interest owned by a Member in the Company at
any particular time, including the right of such Member to any and all benefits
to which such Member may be entitled as provided in this Agreement, together
with the obligations of such Member to comply with all the terms and provisions
of this Agreement, and includes, without limitation, a Member's Capital Account
and Targeted Capital Account.

        "LLC Act" means the Delaware Limited Liability Company Act, 6 Del. C.
§§18-101, et seq., as it may be amended from time to time, and any successor to
such statute.

        "Managing Member" means NGC or any Member designated as such by the
Members pursuant to Section 18-401 of the LLC Act and the provisions of this
Agreement, until such time as such Person ceases to be a Managing Member of the
Company as provided herein. The Managing Member shall be considered a "Manager"
within the meaning of Section 18-101(10) of the LLC Act.

        "Member" means each Person designated as such on Schedule 2 to this
Agreement, and any Person admitted to the Company as an additional or substitute
Member of the Company in accordance with the provisions of this Agreement, until
such time as such person ceases to be a Member of the Company as provided
herein.

        "NGC" has the meaning set forth in the recitals of this Agreement.

        "Non-Managing Member" means each Member of the Company other than the
Managing Member.

        "NorthWestern" means NorthWestern Corporation, a Delaware corporation.

        "NorthWestern Capital" has the meaning set forth in the recitals.

        "Person" means any general partnership, limited partnership,
corporation, limited liability company, joint venture, trust, business trust,
governmental agency, cooperative, association, individual or other entity, and
the heirs, executors, administrators, legal representatives, successors and
assigns of such persons, as the context may require.

        "Securities" means any of the following, whether readily marketable or
not: (a) capital stock, foreign securities, shares of beneficial interest,
warrants, bonds, notes, debentures, whether subordinated, convertible or
otherwise, no-load mutual funds, money market funds, commercial paper,
certificates of deposit, bank debt, trade claims, obligations of the United
States, any State thereof, any foreign country or political subdivision thereof
and instrumentalities of any of them, bankers' acceptances, trust receipts and
other obligations, and instruments or evidences of indebtedness commonly
referred to as securities of whatever kind or nature of any person, corporation,
government or entity whatsoever, (b) rights and options relating thereto,
(c) options, futures contracts, options on futures contracts, forward contracts,
"spot" transactions and swap arrangements involving stock indexes or other
indexes, financial instruments, interest rates, currency and commodities,
(d) interests in partnerships or limited liability companies and (e) any
interest which pursuant to its terms or any other arrangement is convertible
into, or exchangeable for, any asset described in (a)-(d).

        "Stock" has the meaning provided for in Schedule 1 hereto.

3

--------------------------------------------------------------------------------


        "Targeted Capital Accounts" means an account, separately maintained and
calculated for each Member as follows:

        (i)    such account shall initially be established for a Member with a
balance equal to such Member's Capital Contribution, if any (and if none, with a
balance of zero) at the time such Member is admitted to the Company; provided
however, that a Member admitted to the Company with respect to a transferred
Interest shall have a Targeted Capital Account equal to the Targeted Capital
Account of the transferor of such Interest (equitably adjusted by the Managing
Member in the event of a transfer of less than all of a Member's Interest), and
the transferor of such Interest shall have no remaining Targeted Capital Account
(equitably adjusted, by the Managing Member, in the event of a transfer of less
than an entire Interest);

        (ii)  each such account shall thereafter be:

        (a)  increased by the amount of any cash and the fair market value of
any assets contributed to the Company by such Member other than as provided in
clause (i);

        (b)  decreased by the amount of any cash and the fair market value of
any assets distributed in-kind to such Member; and

        (c)  increased by the appreciation in the Fair Market Value of such
Member's Interest attributable to such Member's Acquisition Return Component,
Annual Appreciation Component and Equity Ownership Component.

        "Tax Matters Partner" has the meaning set forth in Section 6.3.

        "Term" has the meaning set forth in Section 2.5.

        "Transfer" means any assignment, sale, exchange, transfer, pledge,
hypothecation, mortgage or other disposition of all or any part of an interest
in the Company or of any Securities or other property of the Company.

        "Voting Interest" means, with respect to each Non-Managing Member, such
Member's Targeted Capital Account relative to the Targeted Capital Accounts for
all Non-Managing Members.

        SECTION 1.2    Terms Generally.    The definitions in Section 1.1 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. Unless the context requires otherwise, the
words "include", "includes" and "including" shall be deemed to be followed by
the phrase "without limitation".


ARTICLE 2

GENERAL PROVISIONS

        SECTION 2.1    Formation; Foreign Jurisdictions.    The Company was
formed as a limited liability company pursuant to the LLC Act upon the filing of
a Certificate of Formation with the Secretary of State of the State of Delaware.
The Managing Member is hereby designated an "authorized person" (within the
meaning of the LLC Act) to amend or restate, from time to time, the Certificate
of Formation. The Managing Member is further authorized to deliver and file any
other certificates and any amendments or restatements thereof, including those
necessary for the Company to qualify to do business in a jurisdiction in which
the Company may wish to conduct business.

        SECTION 2.2    Members.    Schedule 2 to this Agreement contains the
name and address of each Member as of the date of this Agreement. Schedule 2 may
be revised by the Managing Member from time to time to reflect the admission,
removal, withdraw or substitution of a Member in accordance

4

--------------------------------------------------------------------------------


with the terms of this Agreement and other modifications to or changes in the
information set forth therein made in accordance with the terms of this
Agreement.

        SECTION 2.3    Name.    The Company shall conduct its activities under
the name of "NorthWestern Capital Partners LLC." The Company's business may be
conducted under any other name or names as the Managing Member may determine;
provided, that the name shall always contain the words "Limited Liability
Company," the letters "L.L.C." or the designation "LLC." The Members shall be
given prompt notice of any such name change.

        SECTION 2.4    Limitation of Liability.    

        (a)  Except as provided in the LLC Act, as expressly provided in this
Agreement or as such Member shall otherwise expressly agree in writing, no
Member of the Company shall be obligated personally for any debt, obligation or
liability of the Company or of any other Member by reason of being a Member of
the Company.

        (b)  In no event shall any Member or former Member (i) be obligated to
make any capital contribution or payment to or on behalf of the Company, except
as set out in Section 5.1, or (ii) have any liability to return distributions
received by such Member from the Company, in each case except as such Member
shall otherwise expressly agree in writing or as may be required by applicable
law.

        SECTION 2.5    Term.    The existence of the Company shall continue from
the date hereof until wound up and terminated in accordance with Article 7. No
Member has the right to redeem his Interest in the Company at any time prior to
the liquidation of the Company without the consent of the Managing Member.
Furthermore, no Member shall have the right, and each Member hereby agrees not
to petition a court for the dissolution, termination or liquidation of the
Company, in each case except as expressly provided in this Agreement; and,
except with the consent of the Managing Member, no Member at any time shall have
the right to petition or to take any action to subject Company assets or any
part thereof to the authority of any court or other governmental body in
connection with any bankruptcy, insolvency, receivership or similar proceeding.

        SECTION 2.6    Purpose; Powers.    

        (a)  The purpose of the Company shall be (i) to hold the Stock and other
Securities as determined in the reasonable discretion of the Managing Member
(subject, when applicable, to the voting rights of Members as set forth in
Section 3.4) and all lawful purposes and (ii) to do all things necessary or
incidental thereto.

        (b)  In furtherance of its purposes, the Company shall have all powers
necessary, suitable or convenient for the accomplishment of its purposes, alone
or with others, including the following:

        (i)    to hold, receive, Transfer, grant options with respect to and
otherwise deal in and exercise all rights, powers, privileges and other
incidents of ownership or possession with respect to all Securities and other
property;

        (ii)  to invest and reinvest cash assets of the Company in money-market
or other short-term investments;

        (iii)  to have and maintain one or more offices within or without the
State of Delaware and, in connection therewith, to rent or acquire office space,
engage personnel and do such other acts and things as may be advisable or
necessary in connection with the maintenance of such office or offices;

        (iv)  to open, maintain and close bank accounts and draw checks and
other orders for the payment of moneys and to open, maintain and close accounts
with brokers, custodians and others;

5

--------------------------------------------------------------------------------




        (v)  to engage employees (with such titles and delegated
responsibilities as may be specified herein or determined by the Managing
Member), accountants, auditors, custodians, consultants, attorneys and any and
all other agents and assistants, both professional and nonprofessional,
including Members and their Affiliates, and to compensate them as may be
necessary or advisable;

        (vi)  to form or cause to be formed and to own the stock of one or more
corporations, whether foreign or domestic, and to form or cause to be formed and
to participate in partnerships and joint ventures, whether foreign or domestic;

        (vii) to enter into, make and perform all contracts, agreements and
other undertakings as may be deemed necessary or advisable or incident to
carrying out its purposes;

        (viii)to sue, prosecute, settle or compromise all claims against third
parties, to compromise, settle or accept judgment of claims against the Company,
and to execute all documents and make all representations, admissions and
waivers in connection therewith;

        (ix)  to distribute, subject to the terms of this Agreement, at any time
and from time to time to Members cash or investments or other property of the
Company, or any combination thereof; and

        (x)  to take such other actions necessary or incidental thereto as may
be permitted under applicable law.

        SECTION 2.7    Places of Business.    The Company shall maintain a
registered office in the State of Delaware at 1013 Center Road, Wilmington, New
Castle County, Delaware 19805 or such other office as determined by the Managing
Member. The Company shall maintain an office and principal place of business at
125 South Dakota Avenue, Suite 1100, Sioux Falls, SD 57104, or at such other
place as may from time to time be determined by the Managing Member. The Company
may also conduct business at such other places as the Managing Member may from
time to time determine to be required by the operations of the Company. The name
and address of the Company's registered agent as of the date of this Agreement
is Corporation Service Company, 1013 Center Road, Wilmington, New Castle County,
Delaware 19085.


ARTICLE 3

MANAGEMENT AND OPERATION OF THE COMPANY

        SECTION 3.1    Management.    

        (a)  Subject to Section 3.4 and to compliance with the other
restrictions and provisions contained herein and imposed by law, the overall
management and control of the business and affairs of the Company shall be
vested solely with, and is hereby expressly delegated to, the Managing Member
and the Managing Member shall have the authority to exercise all powers
necessary and convenient for the purposes of the Company including, without
limitation, those enumerated in Section 2.6, on behalf and in the name of the
Company.

        (b)  Except as set forth in Section 3.4, the Members shall have no right
to, and shall not, take part in the management or affairs of the Company, nor
shall any Member have the power to act for or bind the Company.

        (c)  Except as provided in the LLC Act or this Agreement or as such
Member shall otherwise expressly agree in writing, the Managing Member shall not
take any action that would subject any Member to personal liability for any
debt, obligation or liability of the Company or any other Member by reason of
being a Member of the Company.

6

--------------------------------------------------------------------------------


        SECTION 3.2    Certain Duties and Obligations of the Managing
Member.    

        (a)  The Managing Member shall take all actions which may be necessary
or appropriate on its part (i) for the continuation of the Company as a limited
liability company under the laws of the State of Delaware and (ii) for the
development, maintenance, preservation and operation of the business of the
Company in accordance with the provisions of this Agreement and applicable laws
and regulations.

        (b)  The Managing Member shall take all action which is reasonably
necessary to form or qualify the Company to conduct the business in which the
Company is engaged under the laws of any jurisdiction in which the Company is
doing business and to continue in effect such formation or qualification. To the
extent reasonably necessary for the conduct of the Company's business or the
performance by the Managing Member of its responsibilities hereunder, the
Managing Member shall take or cause to be taken all action required to register
or qualify the Company under applicable federal, state and foreign securities
laws and rules and regulations of applicable self-regulatory organizations, and
to maintain such registrations, qualifications and memberships in effect for so
long as required.

        (c)  The Managing Member shall, following the end of any Calculation
Period, determine the appreciation, if any, in the Fair Market Value of a
Member's Interest attributable to the Acquisition Return Component, the Annual
Appreciation Component and the Equity Ownership Component of each Member's
Targeted Capital Account and adjust each Member's Targeted Capital Account in
accordance with the procedures set forth on Exhibit A, Exhibit B or Exhibit C,
as the case may be, to this Agreement, such adjustments shall be retroactive to
the commencement of such Calculation Period.

        SECTION 3.3    Personnel.    The day-to-day administration of the
business of the Company shall be carried out by the Managing Member.
Notwithstanding the foregoing, the Managing Member is especially authorized to
delegate all or any portion of its authority hereunder to any employee, agent or
other person, including any Member of the Company, to the extent: (1) such
delegation is pursuant to a written document executed by the Managing Member and
(2) subject to the requirement that such employee, agent or other person at all
times remains subject to the oversight and control of the Managing Member.

        SECTION 3.4    Duties of Managing Member.    (a) Notwithstanding any
contrary provision contained herein, the Managing Member shall take no action
with respect to the Company, pursuant to this Agreement or otherwise, which
would have, or could reasonably be expected to have, a material adverse effect
on the economic value of any Member's Interest unless such adversely affected
Member or Members consents to the taking of such action; provided, however,that
the Managing Member may, consistent with the provisions hereof, (i) amend this
Agreement to remedy obvious error or correct any ministerial procedure; or
(ii) make the determinations set forth in section 3.2(c), and any such act shall
not be interpreted or construed as having a material adverse effect on the value
of such Member's Interest such to require such Member's consent to the taking of
such action. The Managing Member in exercising all powers and authority under
this Agreement, including without limitation, the management and control of the
business and affairs of the Company, the making of all determinations,
valuations, calculations, allocations, distributions, consents and other matters
of judgment, shall act in good faith in accordance with the essential intent and
principles of this Agreement and the economic bargain of the parties as
manifested in the terms of this Agreement. If any event occurs as to which, in
the good faith judgment of the Managing Member, the provisions of this Agreement
are not strictly applicable or if strictly applicable would not fairly protect
the rights of the Members in accordance with the essential intent and principles
of the Agreement and the economic bargain of the parties as manifested in the
terms of this Agreement, then the Managing Member in the good faith, reasonable
exercise of its business judgment shall, with the Approval of the Non-Managing
Members, make an adjustment in the application of such provision so as to
protect such essential intent, principles and economic bargain.

7

--------------------------------------------------------------------------------


        (b)  The Managing Member shall, within 3 business days of the receipt
thereof, notify the Members of (i) any calculation or determination
("Determination") of the value of the Stock (or any component thereof) made by
or on behalf of the NGC or NorthWestern Capital Board of Directors or (ii) any
matter requiring the vote of the capital stock of NorthWestern Capital ("NCC
Vote"). In connection with: (a) any Determination, the Members thereafter shall
have 45 days in which to dispute such Determination in accordance with the
procedures set forth in Section 10.1 hereof; and (b) any Vote, the Managing
Member shall not act without the Approval of the Non-Managing Members.


ARTICLE 4

DISTRIBUTIONS

        SECTION 4.1    Distributions—General Principles and Definitions.    

        (a)  Except as otherwise expressly provided in this Article 4 or in
Article 7, no Member shall have the right to withdraw capital from the Company
or to receive any distribution or return of his Capital Contribution.

        (b)  Distributions pursuant to this Article 4 shall be made in cash,
provided, however, that distributions may be made in property other than cash if
such distributions are being made by the Company as a result of its receipt of
property other than cash as a distribution from NorthWestern Capital with
respect to the Stock. Any such distributions in property other than cash shall
be distributed to the Members entitled thereto in the same proportions as if
such distribution were in cash. Such assets shall be valued at their then fair
market value as reasonably determined by the Managing Member.

        (c)  Subject to Section 4.2, available cash and property shall be
distributed at such times and in such amounts as determined in the reasonable
discretion of the Managing Member. The Managing Member shall determine the
amount of any distribution in accordance with the terms set forth herein and,
subject to Sections 3.4 and 10.1, such determination shall be final and binding
upon the Members and each if their heirs, successors and assigns, and on any
person or entity claiming an interest in or through each such Member hereunder.

        SECTION 4.2    Amounts and Priority of Distributions.    

        (a)  Prior to dissolution of the Company, the Managing Member shall, to
the extent of available cash, after servicing all Company debt and provision of
reasonable reserves for expenses and contingencies, distribute in cash, no later
than sixty (60) days after the close of each fiscal year, to the Members the
excess, if any, of (i) forty percent (40%) of an amount equal to the excess, if
any, of the cumulative items of income and gain over the cumulative items of
deduction, loss and credit (grossed up to a deduction equivalent at a forty
percent (40%) tax rate) as shown on the federal income tax returns of the
Company for all periods over (ii) the sum of amounts previously distributed
pursuant to Section 4.2(a) and (b). The Managing Member shall adjust the rate of
distribution provided in this Section 4.2(a) to reflect any changes made to the
ordinary income and capital gains tax rates of the Code which may have the
effect of requiring the Members to pay more or less taxes on ordinary income or
capital gains generated by Company activities. Distributions pursuant to this
Section 4.2(a) shall be made to the Members ratably in the proportions in which
the net recognized income and gains (but not income and gains deemed recognized
under Section 5.2(b)) for such fiscal periods have been allocated to them for
federal income tax purposes pursuant to Section 5.3. For purposes of this
Section 4.2(a), in the case of property contributed to the capital of the
Company, items of income, gain, deduction and loss shall be computed as if the
tax basis of such property were equal to its fair market value at the time of
such contribution.

8

--------------------------------------------------------------------------------


        (b)  Subject to Sections 4.2(a) and 4.3, prior to dissolution of the
Company, the Managing Member may, in its reasonable discretion, distribute to
the Members additional amounts after making adequate reserves for expenses and
contingencies. Distributions pursuant to this Section 4.3(b) shall be made to
the Members in proportion to their Targeted Capital Account balances.

        SECTION 4.3    Restricted Payments.    Notwithstanding any provisions to
the contrary in this Agreement, the Company shall not make a distribution if
such distribution would violate the LLC Act or other applicable law.

        SECTION 4.4    Amounts Withheld.    All amounts withheld pursuant to the
Code or any provision of any other tax law with respect to any income or gain
realized by the Company or any payment or distribution to the Company or the
Members shall be treated as amounts distributed to the Members pursuant to this
Section 4.4 for all purposes under this Agreement. The Managing Member is
authorized to withhold from distributions, or with respect to allocations, to
any Member and to pay over to any government any amounts required to be so
withheld pursuant to the Code or any provisions of any other tax law, and shall
allocate any such amounts to the Members with respect to which such amounts were
withheld.


ARTICLE 5

CAPITAL CONTRIBUTIONS; ALLOCATIONS; EXPENSES

        SECTION 5.1    Capital Contributions.    

        (a)  Concurrently with the execution of this Agreement, the Managing
Member shall be obligated to contribute the Stock and each other Member shall be
obligated to make the Capital Contribution to the Company as set forth opposite
each such Member's name on Schedule 3 hereto.

        (b)  Upon authorization by the Managing Member of the issuance of an
Interest to any Person, such Person shall make a Capital Contribution to the
Company in such amount as reasonably determined by the Managing Member.

        (c)  Except as set forth in Section 5.1(a) and 5.1(b), no Member shall
be required or permitted to make a Capital Contribution to the Company without
the Approval of the Non-Managing Members.

        SECTION 5.2    Capital Accounts.    

        (a)  A single capital account ("Capital Account") shall be maintained
for each Member (regardless of the class of interests owned by such Member and
regardless of the time or manner in which such interests were acquired) in
accordance with the capital accounting rules of section 704(b) of the Code, and
the regulations thereunder (including particularly section 1.704-1(b)(2)(iv) of
the Income Tax Regulations). In general, under such rules, a Member's Capital
Account shall be:

        (i)    increased by (A) the amount of money contributed by the Member to
the Company (including the amount of any Company liabilities that are assumed by
such Member other than in connection with distribution of Company property);
(B) the fair market value of property contributed by the Member to the Company
(net of liabilities secured by such contributed property that the Company is
considered to assume or take subject to under section 752 of the Code); and
(C) allocations to the Member of Company income and gain (or item thereof),
including income and gain exempt from tax;

        (ii)  decreased by (A) the amount of money distributed to the Member by
the Company (including the amount of such Member's individual liabilities that
are assumed by the Company other than in connection with contribution of
property to the Company); (B) the fair market value of property distributed to
the Member by the Company (net of liabilities secured by such distributed
property that such Member is considered to assume or take subject to under

9

--------------------------------------------------------------------------------




section 752 of the Code); (C) allocations to the Member of expenditures of the
Company not deductible in computing the Company's taxable income and not
properly chargeable to capital; and (D) allocations to the Member of Company
loss and deduction (or item thereof).

        (b)  Where section 704(c) of the Code applies to Company property or
where Company property is revalued pursuant to paragraph (b)(2)(iv)(f) of
section 1.704-1 of the Income Tax Regulations, each Member's Capital Account
shall be adjusted in accordance with Sections 1.704-1(1)(b)(2)(iv)(g) and
1.704-3(d)(2) of the Income Tax Regulations as to allocations to the Members of
depreciation, depletion, amortization and gain or loss, as computed for book
purposes with respect to such property.

        (c)  When Company property is revalued pursuant to
paragraph (b)(2)(iv)(f) of section 1.704-1 of the Income Tax Regulations, or
where Company property is distributed in kind (whether in connection with a
liquidation and dissolution or otherwise), the Capital Accounts of the Members
shall first be adjusted to reflect the manner in which the unrealized income,
gain, loss and deduction inherent in such property (that has not been reflected
in the Capital Account previously) would be allocated among the Members if there
were a taxable disposition of such property for the fair market value of such
property (taking into account section 7701(g) of the Code) on the date of
distribution.

        (d)  The Managing Member shall direct the Company's accountant to make
all necessary adjustments in each Member's Capital Account as required by the
capital accounting rules of section 704(b) of the Code and the regulations
thereunder.

        SECTION 5.3    Allocations of Profits and Losses.    A Member's
distributive share of the Company's total income, gain, loss, deduction or
credit (or items thereof), which total shall be as shown on the annual federal
income tax return prepared by the Company's accountants or as finally determined
by the Internal Revenue Service or the courts, and as modified by the capital
accounting rules of section 704(b) of the Code and the regulations thereunder as
implemented by Section 5.2 hereof, as applicable, shall be determined as
follows:

        (a)  General. Except as otherwise provided for in this Section 5.3, all
items of income, gain, loss, deduction and credit shall be allocated solely to
the Managing Member.

        (b)  Loss Limitation. Notwithstanding anything in this Section 5.3 to
the contrary, items of loss and deduction allocated to any Member pursuant to
this Section 5.3 with respect to any taxable period shall not exceed the maximum
amount of such items that can be so allocated to such Member without causing
such Member to have a deficit balance in its Capital Account in excess of the
amount of such Member's obligation, if any, to restore such deficit Capital
Account, computed and adjusted in accordance with the rules of
section 1.704-1(b)(2)(ii)(d) of the Income Tax Regulations (including such
Member's share of minimum gain and partner nonrecourse debt minimum gain as
provided in sections 1.704-2(g) and 2(i)(5) of the Income Tax Regulations). Any
such items of loss or deduction in excess of the limitation set forth in the
preceding sentence shall be allocated to those Members who would not be subject
to such limitation, proportionately in accordance with their relative positive
Adjusted Capital Account balances.

        (c)  Section 704(c) Allocations. Solely for tax purposes, in determining
each Member's allocable share of the taxable income or loss of the Company,
depreciation, depletion, amortization and gain or loss with respect to any
contributed property, or with respect to revalued property where Company
property is revalued pursuant to section 1.704-1(b)(2)(iv)(f) of the Income Tax
Regulations, shall be allocated to the Members under the traditional method as
provided in section 1.704-3(b) of the Income Tax Regulations.

        (d)  Minimum Gain Chargeback. Notwithstanding anything to the contrary
in this Section 5.3, if there is a net decrease in Partnership Minimum Gain or
Partner Nonrecourse Debt Minimum Gain (as such terms are defined in sections
1.704-2(b) and 1.704-2(i)(2), respectively, of the Income Tax Regulations)
during a Company taxable year, then each Member shall be allocated

10

--------------------------------------------------------------------------------




items of Company income and gain for such year (and, if necessary, for
subsequent years), to the extent required by, and in the manner provided in,
section 1.704-2 of the Income Tax Regulations.

        (e)  Qualified Income Offset. Subject to the provisions of
Section 5.3(d), but otherwise notwithstanding anything to the contrary in this
Section 5.3, if any Member's Capital Account has a deficit balance in excess of
such Member's obligation to restore its Capital Account balance, computed in
accordance with the rules of section 1.704-l(b)(2)(ii)(d) of the Income Tax
Regulations (including such Member's share of minimum gain and partner
nonrecourse debt minimum gain as provided in sections 1.704-2(g) and
1.704-2(i)(5) of the Income Tax Regulations), then sufficient amounts of income
and gain (consisting of a pro rata portion of each item of Company income,
including gross income, and gain for such year) shall be allocated to such
Member in an amount and manner sufficient to eliminate such deficit as quickly
as possible.

        (f)    Depreciation Recapture. Solely for tax purposes, gain recognized
(or deemed recognized under the provisions hereof) upon the sale or other
disposition of Company property, which is treated as depreciation recapture,
shall be allocated among the Members as provided in sections 1.704-3(a)(11),
1.1245-1(e) and 1.1250-1(f) of the Income Tax Regulations.

        (g)  Closing of the Books. Except as otherwise required by law, if the
Interests of the Members herein change during any taxable period, all items to
be allocated to the Members for such entire taxable year shall be allocated
based upon a closing of the books methodology as of the date upon which such
change occurred.

        (h)  Curative Allocation. Any allocation pursuant to Sections 5.3(b) or
5.3(e) hereof shall be taken into account in computing subsequent allocations
pursuant to this Section 5.3 so that the net amount of all such allocations to
each Member shall, to the extent possible, be equal to the net amount that would
have been allocated to each such Member pursuant to the provisions of this
Section 5.3 if the allocations made pursuant to Sections 5.3(b) and 5.3(e)
hereof had not occurred. It is anticipated that allocations of items of loss and
deduction pursuant to Section 5.3(k) hereof will be offset by allocations
pursuant to Section 5.3(d) hereof. To the extent the Managing Member determines
that any such amounts allocated pursuant to Section 5.3(k) hereof are unlikely
to be offset by a countervailing allocation of pursuant to Section 5.3(d)
hereof, then so much of such allocation as the Manager has determined is
unlikely to be offset shall also be taken into account in computing subsequent
allocations pursuant to this Section 5.3 so that the net amount of all such
allocations shall, to the extent possible, equal the net amount that would be
allocated to such Members in the absence of such special allocations.

        (i)    Adjustment to Reflect Targeted Capital Account. Subject to the
provisions of Sections 5.3(b) through (h), and subject to Section 5.3(k), items
of income, gain, deduction and loss shall be allocated among the Members in such
a manner as to cause each Member's Adjusted Capital Account balance to equal, as
nearly as practicable, such Member's Targeted Capital Account balance.

        (j)    Nonrecourse Deductions. Items of deduction and loss attributable
to "partner nonrecourse debt" within the meaning of section 1.704-2(b)(4) of the
Income Tax Regulations shall be allocated to the Members bearing the economic
risk of loss with respect to such debt in accordance with section 1.704-2(i)(1)
of the Income Tax Regulations. Items of deduction and loss attributable to
"nonrecourse debt" of the Company within the meaning of section 1.752-2 of the
Income Tax Regulations shall be allocated to the Members in proportion to the
items of loss and deduction allocable pursuant to Section 5.3(i) hereof.

        (k)  Consent by Members. The methods hereinabove set forth by which
income, gains, losses, deductions, credits and distributions are allocated and
apportioned are hereby expressly consented to by each Member as a specific
condition to becoming a Member. Each Member covenants that

11

--------------------------------------------------------------------------------




he or it will make no claim or representation concerning the income tax effects
of the provisions contained in this Agreement that is inconsistent with the
provisions of this Agreement.

        SECTION 5.4    Expenses.    Except as otherwise agreed to by the
Members, the Managing Member shall bear and be responsible for all expenses
incurred in connection with the formation and operation of the Company.

12

--------------------------------------------------------------------------------




ARTICLE 6

ACCOUNTING MATTERS; TAX MATTERS

        SECTION 6.1    General Accounting Matters.    The Managing Member shall
keep or cause to be kept books and records pertaining to the Company's business
showing all of its assets and liabilities, receipts and disbursements, profits
and losses, Members' Capital Accounts and all transactions entered into by the
Company. Such books and records of the Company shall be kept by the Company at
its principal office. Any Member shall have the right to inspect or copy the
books or records of the Company as necessary to verify compliance with this
Agreement insofar as it materially relates to the rights and obligations of such
Member. The Company's books of account shall be maintained in United States
dollars and kept on the accrual method of accounting and otherwise in accordance
with United States generally accepted accounting principles; provided, however,
that books and records with respect to the Company's Capital Accounts and
allocations of income, gain, loss, deduction or credit (or item thereof) shall
be kept under United States federal income tax accounting principles as applied
to partnerships. For all purposes of this Agreement, all determinations,
valuations and other matters of judgment which are required to be made under
this Agreement shall be made in good faith by the Managing Member and in a
manner consistent with the economic agreement of the Members and subject to
Section 3.4.

        SECTION 6.2    Tax Information.    Each person that was a Member at any
time during a Fiscal Year shall be supplied with information to prepare his or
its federal, state, local and foreign income tax returns based upon such
person's status as a Member, such other information as such person may
reasonably request for the purpose of applying for withholding taxes and a
statement as to such Member's Capital Account as at the close of such Fiscal
Year.

        SECTION 6.3    Certain Tax Matters.    The taxable year of the Company
shall be the same as its Fiscal Year. The Managing Member shall prepare or cause
to be prepared all federal, state and local, as well as foreign, if any, tax
returns of the Company for each year for which such returns are required to be
filed and shall file or cause such returns to be timely filed. The Managing
Member shall determine the appropriate treatment of each item of income, gain,
loss, deduction and credit of the Company and the accounting methods and
conventions under the tax laws of the United States, the several states and
other relevant jurisdictions as to the treatment of any such item or any other
method or procedure related to the preparation of such tax returns. The Managing
Member may cause the Company to make or refrain from making any and all
elections permitted by such tax laws. The Company and each Member hereby
designate the Managing Member as the "tax matters partner" for purposes of
Section 6231(a)(7) of the Code (the "Tax Matters Partner"). The Tax Matters
Partner shall have all of the rights, duties, powers and obligations provided
for in Sections 6221 through 6232 of the Code.

        SECTION 6.4    Partnership Tax Treatment.    The Members intend for the
Company to be treated as a partnership for federal income tax purposes, and no
election to the contrary shall be made.


ARTICLE 7

DISSOLUTION


        SECTION 7.1    Dissolution.    The Company shall be dissolved and
subsequently terminated upon the occurrence of the first of the following
events:

        (a)  the written consent of the Managing Member and the Approval of the
Non-Managing Members; or

13

--------------------------------------------------------------------------------

        (b)  the dissolution and winding up of the Managing Member, NorthWestern
Capital or NorthWestern.

        SECTION 7.2    Winding-up.    When the Company is dissolved, the
business and property of the Company shall be wound up and liquidated by the
Managing Member. The Managing Member shall use its best efforts to reduce to
cash and cash equivalent items such assets of the Company as the Managing Member
shall deem it advisable to sell and to obtain fair value for such assets taking
into account any tax and other legal considerations.

        SECTION 7.3    Withdrawal of Members.    No Member shall be entitled to
withdraw unless the Managing Member consents to such withdrawal (provided, that
such withdrawal shall be permitted in connection with the termination of a
Member's employment with NorthWestern, NGC or any of their affiliates).

        SECTION 7.4    Final Distribution.    Not later than the end of the
taxable year of dissolution of the Company (i.e., the date upon which the
Company ceases to be a going concern as provided in section 1.704-1(b)(2)(ii)(g)
of the Income Tax Regulations), or if later within ninety (90) days after the
date of such dissolution, the assets of the Company shall be distributed in the
following manner and order:

        (i)    to the payment of the expenses of the winding-up, liquidation and
dissolution of the Company;

        (ii)  to pay all creditors of the Company, other than Members, either by
the payment thereof or the making of reasonable provision therefor;

        (iii)  to establish reserves, in amounts established by the Managing
Member or such liquidator, to meet other liabilities of the Company; and

        (iv)  to pay, in accordance with the terms agreed among them and
otherwise on a pro rata basis, all creditors of the Company that are Members,
either by the payment thereof or the making of reasonable provision therefor.

        The remaining assets of the Company shall be applied and distributed
among the Members in accordance with their respective positive Capital Account
balances.

        SECTION 7.5    No Obligation to Restore Negative Capital
Accounts.    Except as may otherwise be required by law, no Member whose Capital
Account balance is a negative or deficit amount (either during the existence of
the Company or upon liquidation) shall have any obligation to return any amounts
previously distributed to such Member or to contribute cash or other assets to
the Company to restore or make up the deficit in such Member's impaired Capital
Account.


ARTICLE 8

TRANSFER OF MEMBERS' INTERESTS


        SECTION 8.1    Transfer of Interests.    

        (a)  No Member may Transfer his or her Interest without the prior
written consent of the Managing Member, which consent may be given or withheld
in its sole and absolute discretion. No Interest may be Transferred unless such
Transfer will not (and if requested by the Managing Member, the Member proposing
to Transfer such Interest obtains for the Company an opinion of counsel, in

14

--------------------------------------------------------------------------------


form and substance satisfactory to the Managing Member in its reasonable
discretion, that such Transfer will not):

        (i)    violate any applicable federal or state securities laws or
regulations, or subject the Company to registration as an investment company or
election as a "business development company" under the Investment Company Act;

        (ii)  require the Managing Member or any of its Members or partners to
register as an investment adviser under the Investment Advisers Act of 1940;

        (iii)  violate any other federal, state or local laws;

        (iv)  effect a termination of the Company under section 708 of the Code;

        (v)  cause the Company to be treated as an association taxable as a
corporation for federal income tax purposes; or

        (vi)  violate this Agreement.

        (b)  Notwithstanding the foregoing, the following shall be permitted:

        (i)    a Transfer of a Member's Interest by operation of law to such
Member's estate upon his or her death, or

        (ii)  a Member who is a natural person may Transfer his or her Interest
to a member of such Member's immediate family or to a trust of which only
members of such immediate family are the beneficiaries.

        (c)  A transferee of an Interest who has complied with the foregoing
requirements shall be admitted as a Member with respect to the Interest so
transferred. A purported Transfer in violation of the provisions of this
Article 8 shall be void and, except for the right of the Company to obtain
damages against the person purporting to Transfer such Interest, shall be void
and without effect.


ARTICLE 9

ADDITIONAL MEMBERS

        SECTION 9.1    Admission of Additional Members.    

        (a)  Subsequent to the date hereof, the Managing Member may cause the
Company to admit one or more persons as a Member, in which event the Company
shall issue an Interest to such person on such terms and conditions as the
Managing Member may determine in its reasonable discretion and consistent with
the terms of this Agreement, and such Person shall thereupon be admitted as a
Member.

        (b)  Concurrently with the admission of any additional or substitute
Member, the Managing Member shall forthwith cause any necessary papers to be
filed and recorded and notice to be given wherever and to the extent required
showing the substitution of such transferee as a substitute Member in place of
the transferor Member, or the admission of an additional Member. The admission
of any person as an additional or substitute Member shall be conditioned upon
such person's written acceptance and adoption of all the terms and provisions of
this Agreement.

        (c)  The Managing Member may amend this Agreement, without the consent
of any other Member, to reflect the terms of admission of any additional Member
admitted in accordance with this Section and in a manner consistent with the
terms of this Agreement and the economic agreement of the parties.

15

--------------------------------------------------------------------------------



ARTICLE 10

MISCELLANEOUS


        SECTION 10.1    Arbitration.    To the fullest extent permitted by law,
any dispute, controversy or claim arising out of or relating to this Agreement
or to the Company's affairs or the rights or interests of the Members or the
breach or alleged breach of this Agreement (including without limitation the
manner of making all determinations, valuations, calculations, allocations,
distributions, votes of securities and other matters of judgment) whether
arising during the Company term or at or after its termination or during or
after the liquidation of the Company, shall be settled by arbitration in Sioux
Falls, South Dakota (or, if applicable law requires some other forum, then such
other forum) in accordance with the rules then obtaining of the American
Arbitration Association. If the parties to any such controversy are unable to
agree upon a neutral arbitration or arbitrators, then an arbitrator shall be
appointed in accordance with such rules. The parties consent to the nonexclusive
jurisdiction of the United States District Court for the District of South
Dakota, for all purposes in connection with any such arbitration. The parties
agree that any process or notice of motion or other application to either of
such courts, and any paper in connection with any such arbitration, may be
served by certified mail, return receipt requested, or by personal service or in
such other manner as may be permissible under the rules of the applicable court
or arbitration tribunal, provided a reasonable time for appearance is allowed.
All costs of any such arbitration shall be paid by the Company.

        SECTION 10.2    Governing Law.    This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware. In
particular, the Company is formed pursuant to the LLC Act, and the rights and
liabilities of the Members shall be as provided therein, except as herein
otherwise expressly provided.

        SECTION 10.3    Successors and Assigns.    This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.

        SECTION 10.4    Confidentiality.    By executing this Agreement, each
Member expressly agrees, at all times during the term of the Company and
thereafter and whether or not at the time a Member of the Company, unless
otherwise agreed in writing by the Managing Member, to maintain the
confidentiality of, and not to disclose to any person, any material information
relating to the business, financial results, clients or affairs of the Company
that shall not be generally known to the public, except (a) to such Member's
professional advisers, (b) as required for any arbitration proceeding pursuant
to Section 10.1 or as required by law, by rule or regulation having the force of
law, by any regulatory or self-regulatory organization having jurisdiction or by
process of law or (c) as is reasonably necessary in the course of conduct of the
business of the Company by such Member. The provisions of this Section 10.4
shall survive the dissolution of the Company.

        SECTION 10.5    Notices.    Whenever notice is required or permitted by
this Agreement to be given, such notice shall be in writing (including cable,
telex, facsimile or similar writing) and shall be given to any Member at his or
its address or telex or facsimile number shown in the Company's books and
records. Each such notice shall be effective (i) if given by telex or facsimile,
upon electronic confirmation of receipt and (ii) if given by any other means,
when delivered to and receipted for at the address of such Member, as the case
may be, specified as aforesaid.

        SECTION 10.6    Counterparts.    This Agreement may be executed in any
number of counterparts, all of which together shall constitute a single
instrument.

        SECTION 10.7    Entire Agreement.    This Agreement and the Exhibits
hereto embody the entire agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, representations, warranties, covenants or undertakings, other than
those expressly set forth or referred to herein. Except as expressly provided
herein, this Agreement and

16

--------------------------------------------------------------------------------


such other agreements supersede all prior agreements and understandings between
the parties with respect to such subject matter. This Agreement does not create
any right of employment on the part of any Member, and no Member shall have any
right, implied or otherwise, to be paid any amount hereunder except as expressly
provided for herein.

        SECTION 10.8    Amendments.    Except as required by law or as otherwise
set forth herein, this Agreement may be amended or modified only with the
consent of the Managing Member and the Approval of the Non-Managing Members.

        SECTION 10.9    Titles.    Section titles are for descriptive purposes
only and shall not control or alter the meaning of this Agreement as set forth
in the text hereof.

        SECTION 10.10    Power of Attorney.    

        (a)  By executing this Agreement, each Member hereby grants to the
Managing Member a special power of attorney, making, constituting and appointing
the Managing Member as such Member's true and lawful attorney-in-fact, with
power and authority to act in his or her name and on his or her behalf to make,
execute, acknowledge and swear to the execution, acknowledgment and filing or
recording of any instrument or other document which may be necessary or
advisable to carry out the terms and provisions of this Agreement or required to
effect the continuation of the Company, the admission of an additional or
substituted Member, or the dissolution and termination of the Company (provided
such continuation, admission or dissolution and termination are in accordance
with the terms of this Agreement).

        (b)  The special power of attorney being granted hereby by each Member
(A) is a special power of attorney coupled with an interest, is irrevocable, and
shall survive the death or legal incapacity of the granting Member, (B) may be
exercised by any duly authorized officer of the Managing Member signing
individually for each Member or for all Members executing any particular
instrument, and (C) shall survive an assignment by any Member of such Member's
Interest in the Company.

        SECTION 10.11    Severability.    Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good faith negotiations to replace any such prohibited or
unenforceable provision with one or more provisions that faithfully reflect the
original economic intent of the parties as manifested in the unenforceable
provisions.

        SECTION 10.12    Effective Date.    This Agreement shall be legally
binding and effective from the date first set forth above.

17

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

    MANAGING MEMBER
 
 
 
 
      NORTHWESTERN GROWTH CORPORATION,
a South Dakota corporation
 
 
By
 
/s/  DANIEL K. NEWELL      

--------------------------------------------------------------------------------

Daniel K. Newell, Managing Director and
Chief Executive Officer

    NON-MANAGING MEMBERS
 
 
Name:
 
/s/  MERLE D. LEWIS      

--------------------------------------------------------------------------------

Merle D. Lewis
 
 
Name:
 
/s/  RICHARD R. HYLLAND      

--------------------------------------------------------------------------------

Richard R. Hylland
 
 
Name:
 
/s/  DANIEL K. NEWELL      

--------------------------------------------------------------------------------

Daniel K. Newell
 
 
Name:
 
/s/  ERIC R. JACOBSEN      

--------------------------------------------------------------------------------

Eric R. Jacobsen
 
 
Name:
 
/s/  G. MARK MICKELSON      

--------------------------------------------------------------------------------

G. Mark Mickelson
 
 
Name:
 
/s/  CHRISTOPHER J. YOUNGER      

--------------------------------------------------------------------------------

Christopher J. Younger


 
Name:
 
/s/  GREGORY COX      

--------------------------------------------------------------------------------

Gregory Cox
 
 
Name:
 
/s/  DANIEL L. RAUSCH      

--------------------------------------------------------------------------------

Daniel L. Rausch
 
 
Name:
 
/s/  KIPP ORME      

--------------------------------------------------------------------------------

Kipp Orme
 
 
Name:
 
/s/  MICHAEL L. NIEMAN      

--------------------------------------------------------------------------------

Michael L. Nieman
 
 
Name:
 
/s/  MARK A. LUECKE      

--------------------------------------------------------------------------------

Mark A. Luecke

--------------------------------------------------------------------------------


SCHEDULE 1


Description of Managing Member's Capital Contribution


        The Managing Member, as of the date hereof, has contributed to the
Company an aggregate of 150,000 shares of the common stock, $.001 par value per
share, of NorthWestern Capital, which contribution consists of 75,000 shares of
a class of common stock designated as "NorthWestern Capital Common Stock"
("Asset One Stock"), 37,500 shares of a class of common stock designated as
"Blue Dot Group Common Stock" ("Asset Two Stock") and 37,500 shares of a class
of common stock designated as "Exp@nets Group Common Stock ("Asset Three Stock"
and, together with Asset One Stock and Asset Two Stock and any other stock
transferred at a future date, "Stock").

--------------------------------------------------------------------------------


SCHEDULE 2


Names and Addresses of
Members of the Company


Name


--------------------------------------------------------------------------------

  Address


--------------------------------------------------------------------------------

MANAGING MEMBER:    
NorthWestern Growth Corporation
    Attn: President
 
 
NON-MANAGING MEMBERS
 
 

--------------------------------------------------------------------------------


SCHEDULE 3


Capital Contribution and Capital Account Balance
of the Members of the Company


Name


--------------------------------------------------------------------------------

  Capital
Contribution

--------------------------------------------------------------------------------

  Initial
Capital
Account Balance

--------------------------------------------------------------------------------

Managing Member:        
NorthWestern Growth Corporation
 
 
 
 
Non-Managing Members:
 
 
 
 

--------------------------------------------------------------------------------


EXHIBIT A


Allocating the Acquisition Return Component
of Targeted Capital Account


        The Acquisition Return Component of each Member's Targeted Capital
Account shall be credited with their share of the appreciation (if any) in the
Fair Market Value of an Interest attributable to the "Acquisition Return"
realized from each acquisition or investment ("Acquisition"). There shall be a
separate Acquisition Return Component maintained for each Investment Strategy
and determinations with respect to Acquisitions within one Investment Strategy
shall not affect the determinations with respect to any other Investment
Strategy.

        The Acquisition Return Component of the Member's Targeted Capital
Account shall equal the following percentage(s) of the appreciation (if any) in
the Fair Market Value realized from each acquisition as measured by the actual
performance of the Acquisition transactions.

Member


--------------------------------------------------------------------------------

  Acquisition Return
Percentage

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------


EXHIBIT B


Allocating the Annual Appreciation Component
of Targeted Capital Accounts


        The Annual Appreciation Component of each Member's Targeted Capital
Account shall be credited with their share of the annual appreciation (if any)
in the Fair Market Value of an Interest realized from increases in value
attributable to the improved economic performance of investment strategies and
businesses for the relevant period (without reference to determinations made
with respect to prior periods) as measured by increases or loss (if any) in the
annual after-tax investment returns of such investments and businesses.

        The Annual Appreciation Component of each Member's Targeted Capital
Account shall be credited with an amount equal to the percentage set forth below
of the Total Improved Return Amount.

 
  Private Equity Value as a Percent
of Total Improved Return Amount

--------------------------------------------------------------------------------

Strategy


--------------------------------------------------------------------------------

  Preferred Stock Rate
to 10%

--------------------------------------------------------------------------------

  10-13%

--------------------------------------------------------------------------------

  13+%
Return

--------------------------------------------------------------------------------

Non-Propane/Propane             New Strategies (post 1/1/99)            

--------------------------------------------------------------------------------


EXHIBIT C


Allocating the Equity Ownership Component
of Targeted Capital Accounts


        The Equity Ownership Component of each Member's Targeted Capital Account
shall be credited with their share as set forth below of the "improved equity
value" (if any) of each acquisition and/or investment strategy or portfolio
entity ("Investment Strategy") entered into or made or acquired by or on behalf
of NGC or any affiliate. There shall be a separate Equity Ownership Component
maintained for each Investment Strategy and determinations with respect to one
Investment Strategy shall not affect the determinations with respect to any
other Investment Strategy.

        The Equity Ownership Component of each Member's Targeted Capital Account
shall be credited with an amount equal to the percentage set forth below of the
"Improved Equity Value" of each Investment Strategy as of the Liquidity Date.

 
   
  Percent of Improved Return Amount

--------------------------------------------------------------------------------

Investment Strategy


--------------------------------------------------------------------------------

  NorthWestern Benchmark
Date (NDB)(1)

--------------------------------------------------------------------------------

  PSIR to 10%

--------------------------------------------------------------------------------

  10-13%

--------------------------------------------------------------------------------

  13+% Return

--------------------------------------------------------------------------------

Propane (CornerStone)                 Blue Dot                 Exp@nets        
        New Strategies (From 9/30/99 to 3/31/00)                

--------------------------------------------------------------------------------

Note: (1)   The NorthWestern Benchmark Date (NBD) shall be the later of (i) the
Approval Date (which is the earlier of the date on which the strategic decision
to enter into the particular industry segment was made by the NorthWestern or
NGC Board of Directors, as the case may be, or the date of the closing of the
original acquisition or investment in such industry segment) or (ii) the date
the Member first became entitled to participate in the improved equity value of
such Investment Strategy.


--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1(r)



NORTHWESTERN CAPITAL PARTNERS LLC LIMITED LIABILITY COMPANY AGREEMENT
W I T N E S S E T H
ARTICLE 1 DEFINITIONS
ARTICLE 2 GENERAL PROVISIONS
ARTICLE 3 MANAGEMENT AND OPERATION OF THE COMPANY
ARTICLE 4 DISTRIBUTIONS
ARTICLE 5 CAPITAL CONTRIBUTIONS; ALLOCATIONS; EXPENSES
ARTICLE 6 ACCOUNTING MATTERS; TAX MATTERS
ARTICLE 7 DISSOLUTION
ARTICLE 8 TRANSFER OF MEMBERS' INTERESTS
ARTICLE 9 ADDITIONAL MEMBERS
ARTICLE 10 MISCELLANEOUS

SCHEDULE 1



Description of Managing Member's Capital Contribution

SCHEDULE 2



Names and Addresses of Members of the Company

SCHEDULE 3



Capital Contribution and Capital Account Balance of the Members of the Company

EXHIBIT A



Allocating the Acquisition Return Component of Targeted Capital Account

EXHIBIT B



Allocating the Annual Appreciation Component of Targeted Capital Accounts

EXHIBIT C



Allocating the Equity Ownership Component of Targeted Capital Accounts
